Citation Nr: 1713546	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a bilateral foot condition, as secondary to service-connected residuals, status post lumbosacral strain.

3.  Entitlement to service connection for right leg condition, as secondary to service-connected residuals, status post lumbosacral strain.

4.  Entitlement to service connection for left leg condition, as secondary to service-connected residuals, status post lumbosacral strain.

5.  Entitlement to an increased evaluation in excess of 40 percent for residuals, post lumbosacral strain.

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type 2, and if so, whether service connection is warranted.

7.  Entitlement to a total disability based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

He died in February 2013; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania as well as August 2002 and July 2011 rating decisions by the RO in St. Petersburg, Florida.  

The August 2002 rating decision denied service connection for right and left leg conditions, secondary to the Veteran's service-connected back disability; service connection for kidney insufficiency, high blood pressure, and gout; an increased disability rating in excess of 40 percent for myositis, lumbar with sacroiliac strain; and a temporary total disability evaluation because of treatment for a service-connected condition requiring convalescence.  The Veteran filed a notice of disagreement with this denial in October 2002.  No statement of the case was issued in response to this notice of disagreement.  

Under the provisions of 38 U.S.C.A. § 7105(a), "[a]ppellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  As a valid and timely notice of disagreement was submitted in October 2002, and since the RO never issued a statement of the case, the August 2002 rating decision is not final.

As such, the Board disagrees with the September 2009 and February 2012 rating decisions' characterization of the right and left leg condition claims as new and material evidence claims, and finds that they are original claims which have been pending since first filed in April 2002.  The Board's determination does not apply to the issue of entitlement to an increased disability rating in excess of 40 percent for a service-connected back condition because that issue was readjudicated in a December 2002 rating decision.

The Appellant was granted substitution by the RO in the August 2013 rating decision.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2016).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age); see also 38 C.F.R. § 20.900(a)(2) ("If the deceased appellant's case was advanced on the docket prior to his or her death, the substitute will receive the benefit of the advanced placement.").

The issues of the Veteran's right and left leg conditions, to include as secondary to the Veteran's service-connected back disability, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression, has not been shown to exist at any time during the pendency of the appeal.

2.  The preponderance of the evidence indicates that the Veteran's bilateral foot condition is not caused or aggravated by his service-connected residuals, status post lumbosacral strain.

3.  The preponderance of the evidence indicates that the Veteran's residuals, post lumbosacral strain is not productive of unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the relevant period.

4.  An unappealed August 2005 rating decision denied a claim for service connection for diabetes mellitus, type 2. 

5.  Following the August 2005 rating decision denying service connection for diabetes mellitus, type 2, the Veteran did not submit any evidence until the September 2010 claim to reopen. 

6.  New and material evidence has not been received since the last final denial with regard to entitlement to service connection for diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a bilateral foot condition, secondary to service-connected residuals, status post lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a disability rating in excess of 40 percent for residuals, post lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2016).

4.  The original August 2005 rating decision denying service connection for diabetes mellitus, type 2, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

5.  Evidence received since the last final denial on the issue of service connection for diabetes mellitus, type 2, is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide.  Ideally, the notice should be provided to the Veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, the Board finds that VA has satisfied its duty to notify.  Prior to the rating decisions in question, VA notified the Veteran, during his lifetime, of the information and evidence necessary to establish the claims.  See May 2002, October 2010, and September 2012 VCAA letters.  These letters explained the appropriate definition of new and material evidence, the evidence needed to substantiate claims for service connection; and the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence. 

As such, the Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  VA's duty to assist includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Furthermore, VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The electronic record contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  Social Security Administration (SSA) records were requested and have been associated with the electronic record.

In addition, VA examinations were obtained during the Veteran's lifetime in January 1967, January 1973, July 1993, November 2006, May 2007, October 2007, September 2009, and May 2011.  The examiners considered the relevant history of the Veteran's right and left leg conditions (see October 2007 VA examination) and his back disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  Therefore, the Board finds that the Veteran has been afforded VA examinations adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

All known and available records have been obtained and associated with the Veteran's electronic record, and the Appellant and her representative have not contended otherwise.  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Appellant is not prejudiced by a decision on the claim at this time.

Legal Criteria and Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr, 21 Vet. App. at 308.  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Acquired Psychiatric Disorder

During his lifetime, the Veteran contended that service connection was warranted for an acquired psychiatric disorder, to include depression.

However, the Board finds that there is simply no evidence of record indicating that the Veteran was diagnosed with an acquired psychiatric disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

However, in this case, there is no true indication that a psychiatric disability had its onset in service or is otherwise related to active duty.  The Veteran did not claim that a psychiatric disability had its onset in service, and there is no medical evidence of record indicating that the Veteran was ever diagnosed with an acquired psychiatric disorder.  A notation in a February 2003 VA treatment record indicates that the Veteran received positive scores for posttraumatic stress disorder (PTSD)/major depressive disorder (MDD); however, the Veteran declined a consultation.  The Veteran also indicated in a March 2012 statement that he was "extremely depressed" and taking Valium for his depression and pain.  However, there is nothing in the record to indicate the etiology of these potential diagnoses.  

In addition, review of the electronic record is silent for claims of an acquired psychiatric disorder due to service.  In fact, other than the February 2003 treatment note and his March 2012 statement, treatment records indicate that the Veteran denied having depression and/or other psychiatric disorders.  See e.g., October 2001, January 2008, February 2011, and October 2012 Treatment Notes. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  At no time during the pendency of the appeal has a diagnosed psychiatric disability been shown.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for disability manifested by psychiatric symptoms, to include depression, is denied.  See 38 U.S.C.A §5107.

Bilateral Foot Condition

The Veteran contended during his lifetime that he was entitled to service connection for a bilateral foot condition, as secondary to his service-connected residuals, status post lumbosacral strain.  

The Veteran did not contend, and the evidence does not suggest, that his bilateral foot condition arose in or was related to service.  The Board notes that the only mention of treatment for any foot condition in service treatment records is a January 1965 complaint of left foot pain after a bicycle accident.  However, this condition was relieved by non-prescription painkillers.  Therefore, the Board finds that this single instance of a complaint of left foot pain in service was acute and transitory in nature.  Regardless, the Veteran was contending that his bilateral foot condition was secondary to his service connected residuals, status post lumbosacral strain.

The Veteran filed his claim for service connection for a bilateral foot condition, secondary to his service-connected back disability in February 2012.  Review of the electronic record indicates that the Veteran had a significant history of gout, to include in his feet, dating back to the 1990s.  However, there is no evidence that the disorder was presently active at the time the Veteran filed his claim, nor up until the time of his death.  Specifically, VA treatment records from February 2011 to January 2013 indicate that the Veteran was not having flare-ups of his gout and had stopped taking his prescribed medication.

However, even assuming that the Veteran's gout was still active, the Board finds that there is no evidence of record that indicates that the Veteran's bilateral foot condition was related to or aggravated by his service-connected back disability.  Review of the record shows no medical evidence addressing the issue, and there is no indication in the record, other than the Veteran's lay statements, that the service-connected back disability may be associated with his bilateral foot disability.  

While lay persons are able to opine as to certain medical issues, the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The etiology of a bilateral foot condition relative to a service-connected condition is outside the competency of a lay person as medical training is necessary to provide such an opinion.  Id.; see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Therefore, the only other evidence of record providing a possible basis for service connection for a bilateral foot condition is the Veteran's recurrent complaints of pain during his lifetime.  As previously discussed, a Veteran is competent to report pain.  However, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

In light of the foregoing, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's bilateral foot condition was secondary to his residuals, status post lumbosacral strain.  

Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria for the rating of spine disabilities evaluates intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, a 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC 5242.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  § 4.25. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  


Residuals, Post Lumbosacral Strain

During his lifetime, the Veteran sought an increased disability evaluation in excess of 40 percent for residuals, post lumbosacral strain.

As discussed in further detail below, the Board finds that a disability rating in excess of 40 percent for residuals, status post lumbosacral strain, is not warranted.

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in January 1967, January 1973, July 1993, November 2006, May 2007, September 2009, and May 2011.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the condition of the Veteran's service-connected residuals, status post lumbosacral strain.  

As reflected in each of the above-cited VA examination reports, the Veteran did not have symptoms productive of unfavorable ankylosis of the entire spine.  VA examinations in January 1967, January 1973, July 1993, and September 2009 were silent for ankylosis.  In addition, VA examination in May 2007 and May 2011 noted that the Veteran did not have ankylosis.  Furthermore, none of the examinations indicated that the entire cervical spine and entire thoracolumbar spine were fixed in flexion or extension or that the Veteran experienced symptomatology warranting a 50 or 100 percent disability evaluation.  Although the most recent May 2011 VA examination noted that the Veteran experienced pain causing functional loss and a decreased range of motion, the Veteran still had at least a 14 degree range of motion for extension, flexion, and rotation after three repetitions.  

The only mention of ankylosis in the Veteran's electronic record is in a December 2008 letter from Dr. J.A., which states that the Veteran had "severe problems of ankylosis."  However, the Board places less probative weight on this single sentence notation by his private physician because it is greatly inconsistent with the detailed evaluations by VA examiners.  Also, this doctor did not specify whether there was unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a higher rating.

As such, the Board finds that the Veteran's ability to bend, in addition to the VA examiners' denial of ankylosis, indicates that he did not have ankylosis in his thoracolumbar spine, let alone unfavorable ankylosis of the entire spine.  

In sum, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had ankylosis of his entire thoracolumbar spine or his entire spine.  Therefore, higher evaluations of 50 or 100 percent under the General Rating Formula are not warranted.

The Board has also considered whether a higher evaluation is warranted under DC 5243 which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a. 

Intervertebral disc syndrome may be evaluated under the General Rating Formula or under the IVDS Formula whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6). 

Under the IVDS Formula, a 60 percent disability rating is the next higher rating that is provided for intervertebral disc syndrome based on incapacitating episodes.  A 60 percent disability rating is warranted if the disability is productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  C.F.R. § 4.71a, DC 5243, Note (1).

In this case, there is no medical evidence in the record showing incapacitating episodes of such requiring bed rest prescribed by a physician.  As there are no VA treatment records for incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.

The Board has also considered whether the Veteran had any associated objective neurological abnormalities associated with his service-connected residuals, status post lumbosacral strain.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Consideration of separate compensable ratings for the Veteran's right and left leg conditions as neurologic manifestations of the Veteran's service-connected back disability are addressed in the remand section below.  Therefore, the question is whether the Veteran had any other associated neurological abnormalities associated with his back disability.  In this regard, the Board notes that the Veteran reported nocturia, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness during the May 2007 and May 2011 VA examinations.  Additionally, the Veteran reported that he experienced erectile dysfunction.  See May 2007 VA examination.  However, both the 2007 and 2009 VA examiners opined that these neurologic abnormalities were not related to the Veteran's service-connected back disability.  Furthermore, the remaining VA examinations are silent for these conditions.  See January 1967, January 1973, July 1993, November 2006, and September 2009 VA examinations.  Accordingly, a separate rating for neurologic abnormalities is not warranted.

Lastly, the Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the Veteran's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptoms and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In addition, there is a higher schedular rating available for additional manifestations of symptomatology.  In short, his disability picture is contemplated by the rating schedule, and the assigned 40 percent disability evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.  

Furthermore, because the Veteran has only been awarded service connection for the one disability, residuals, post lumbosacral strain, the Court's holding in Johnson v. McDonald regarding potential extraschedular consideration for the combined effect or collective impact of multiple service-connected disabilities is inapplicable.  See 762 F.3d 1362 (Fed. Cir. 2014).


New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Diabetes Mellitus, Type 2

In his March 2005 claim, the Veteran asserted that his diabetes mellitus, type 2 was caused by Agent Orange exposure during his service in Vietnam.  At the time of the August 2005 rating decision denying the claims, the evidence of record included, the Veteran's service treatment records and post-service VA treatment records.

In June 2005, the RO submitted a National Personnel Records Center (NPRC) request for information regarding the Veteran's service in Vietnam.  The August 2005 NPRC response stated that there was no evidence of any Republic of Vietnam service in the Veteran's record. 

Accordingly, the Veteran's claim for service connection for diabetes mellitus, type 2, was denied in an August 2005 rating decision based on a finding that there was no confirmed evidence that the Veteran served in the Republic of Vietnam and was exposed to herbicides, including Agent Orange.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In September 2010, the Veteran submitted a request to reopen his claim of entitlement to service connection for diabetes mellitus, type 2.  The RO denied reopening the claim in a July 2011 rating decision on the basis that no evidence had been received to show that the Veteran had served in-country in Vietnam or to support the Veteran's alleged Agent Orange exposure.

The Board finds that no evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus, type 2.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  The evidence submitted since the last final denial does nothing but reiterate the Veteran's prior claim-that he had been diagnosed with diabetes mellitus, type 2 and sought entitlement to service connection for his disability.  Since the August 2005 rating decision, the Veteran submitted additional VA treatment records and private treatment records.  However, the Board finds that the records only document the Veteran's ongoing treatment for diabetes.  None of these records express any opinion as to the nature or etiology of the Veteran's diabetes.  Furthermore, the Board finds that ample treatment records noting the Veteran's diagnosis of a current disability of diabetes were of record at the time of the August 2005 decision.  As such, the Veteran did not submitted any evidence to establish that he served in Vietnam or that he was exposed to herbicides in other period of service.  

The Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).  Therefore, even though the Veteran submitted additional medical records discussing his diabetes mellitus, the evidence received since 2005 is duplicative or cumulative of that on file prior to the last final Board decision of that year, as a diagnosis had already been conceded.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156(a); see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Specifically, none of the evidence shows that the Veteran's diabetes mellitus was related to his service in Vietnam or exposure to herbicides, including Agent Orange.  

Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for diabetes mellitus, type 2.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim for service connection for diabetes mellitus, type 2, must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to service connection for a bilateral foot condition, as secondary to service-connected residuals, status post lumbosacral strain, is denied.

Entitlement to an increased evaluation in excess of 40 percent for residuals, post lumbosacral strain, is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type 2, the appeal is denied.


REMAND

Prior to his death, the Veteran sought service connection for right and left leg conditions, as secondary to service-connected residuals, status post lumbosacral strain.  As previously discussed, these issues are original claims which have been pending since they were first filed in April 2002.  However, the Board finds that further development is necessary prior to appellate review.

Right Leg Condition

The Veteran was afforded VA examinations in October 2007 and August 2009 for his right leg condition.  However, the Board finds that both VA examinations are inadequate for adjudication purposes.  Barr, 21 Vet. App. at 303; Stefl, 21 Vet. App. at 125; 38 C.F.R. § 3.159(c)(4) (2016).  

The October 2007 VA examiner indicated that the Veteran's radiculopathy in the right lower extremity was less likely as not (less than 50/50 probability) caused by or a result of a lumbosacral strain in service.  The examiner also opined that the Veteran's right leg condition was most likely related to residuals of a 2002 staph infection or in combination with diabetic neuropathy.  However, the examiner did not address whether the Veteran's right leg condition was aggravated by his service-connected back condition, and therefore the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen, 7 Vet. App. at 439.  

The Veteran was also afforded a VA orthopedic examination in August 2009 to address whether his right leg condition was related to or aggravated by his service-connected back disability.  The examiner opined that she could not relate any right lower leg condition to the Veteran's back disability without resorting to speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Therefore, in order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, the Board finds that a supplemental VA opinion is warranted to determine whether the Veteran's right leg condition was caused by or aggravated by his service-connected back disability.  Barr, 21 Vet. App. at 303; Stefl, 21 Vet. App. at 125; 38 C.F.R. § 3.159(c)(4).

Left Leg Condition

The Veteran also claimed entitlement to service connection for his left leg condition, as secondary to his service-connected residuals, status post lumbosacral strain.  The Board notes that the Veteran was not afforded a VA examination or medical opinion for this issue and the Veteran is now deceased.

However, VA's duty to assist includes providing a medical examination or opinion when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, the Board finds that there is competent evidence that the Veteran's left leg condition might have been related to or aggravated by his service-connected back disability.  Evidence of record indicates that the Veteran complained of pain in his left leg.  Specifically, a 1991 VA examination reported that the Veteran experienced sciatic pain of his left leg, as well as a burning sensation, numbness, and parathesias of pins and needles.  

Here, because the Veteran is deceased, a VA examination is not possible.  Therefore, the Board finds it necessary to remand this issue to obtain a VA opinion to determine whether the Veteran's left leg condition was related to or aggravated by his service-connected back disability.  McLendon, 20 Vet. App. at 79.

TDIU

The Veteran filed a claim for TDIU in February 2012, but never submitted a completed VA Form 21-8940.  Nevertheless, the Court has held that a TDIU claim is part and parcel of a rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this, case the Veteran claimed entitlement to an increased rating for his service-connected residuals, status post lumbosacral strain.  As such, the Board has jurisdiction to consider the Veteran's possible entitlement to TDIU. 

However, any decision with respect to the other claims remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Appellant and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  Obtain a supplemental opinion from a clinician to determine the nature and etiology of the Veteran's right and left leg conditions.  The entire claims file must be made available to the clinician, and the supplemental opinion should include discussion of the Veteran's documented medical history and assertions.  After reviewing the claims file, the examiner should answer the following questions:

a)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right and left leg conditions were caused by his service-connected back disability?

b)  If not, is it at least as likely as not (a fifty percent probability or greater) that the right and left leg conditions were aggravated (permanently worsened beyond its natural progression) by the back disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment was attributable to aggravation of conditions by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right and left leg conditions were otherwise related to his active duty service?

A complete rationale for any opinion provided is requested.  

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims in light of all the evidence of record.  

If, following such adjudication, it is determined that the Veteran's service-connected disability picture fails to meet the rating percentage standards for a schedular TDIU under 38 C.F.R. § 4.16(a) at any point during the period on appeal, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.

If any benefit on appeal remains denied, a SSOC must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).


Department of Veterans Affairs


